DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered. Claim(s) 1-15 are pending in the application. 

Claim Objections
Claims 1, 6 is/are objected to because of the following informalities: 
claim 1, line 12, “a display” should be corrected as “the display”
claim 6, line 11, “a display” should be corrected as “the display”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi et al. (US 20180151150 A) in view of Jackson (US 20090141045). 
Regarding claim 1, Volpi discloses A display system comprising: a non-volatile memory; a display; and a controller, communicatively coupled to the non-volatile memory, wherein the non- volatile memory is integrated into the system with the controller and the display (Volpi, fig.1), the controller to: store the onscreen display reference pattern in the non-volatile memory; and render the onscreen display reference pattern on a display, wherein the rendering is independent of a video stream, wherein the onscreen display reference pattern does not exist in a frame buffer of a rendering system that rendered the video stream, and wherein the controller renders the onscreen display reference pattern as an overlay to the video stream (Volpi, “[0002] In many situations it is desirable to compress image or video data that is to be displayed on a monitor. [0007] The “hardware” method requires the cursor icon to be stored and transmitted separately to the main display data. [0025] a processor on the computing device transmitting a signal to an output engine on the host device indicating that it should use the “hardware” method to provide the cursor; if appropriate, the output engine forwarding the signal to the display device; the processor no longer adding the cursor icon to frames it generates; the processor transmitting the location of the cursor to the output engine; the output engine either adding the cursor to the next frame to be displayed, or transmitting the location of the cursor to the display device, which adds a cursor to the next frame to be displayed; and the “hardware” method to provide the cursor being used until further notice. [0071] FIG. 4a shows a cursor [43] and a window [42] in a frame of display data [41]. In this example, the user is attempting to drag the window [42] across the screen in the conventional way, having started with the cursor at the position indicated by the dashed arrow [43a]. Because the cursor image has been superimposed onto the frame separately from the generation of new display data, the cursor appears to move independently of the window [42] and therefore is displayed at its new location, indicated by the solid arrow [43b], before the main display data is updated and the window [42] moves”).
On the other hand, Volpi fails to explicitly disclose but Jackson discloses receive a set of customizable characteristics corresponding to an onscreen display reference point; compose the onscreen display reference point based on the set of customizable characteristics (Jackson, “[0027] As shown in FIG. 2, in embodiments the pixel location on display device 114 of initial pixel location 126 can be represented as (0, 0), meaning in the first horizontal row, in the first vertical column presented on display device 114. The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jackson and Volpi, to include all limitations of claim 1. That is, applying the composing reference point based on customizable characteristics of Jackson to the reference pattern of Volpi. The motivation/ suggestion would have to display image based on the user’s desire (Jackson, [0024] The display data 110 can comprise or include, for example, 24-bit or 32-bit RGB or other pixel color data, alpha channel data, or other data related to or encoding image attributes for an image to be displayed).
Regarding claim 2, Volpi in view of Jackson discloses The system of claim 1.
On the other hand, Jackson further discloses wherein the customizable characteristics comprise a color, a configuration setting, and an alpha channel value (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”). The same motivation of claim 1 applies here.
Regarding claim 3, Volpi in view of Jackson discloses The system of claim 2.
On the other hand, Jackson further discloses wherein the configuration setting is independent to a resolution of the display (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”. Therefore, the configuration setting (e.g., brightness) is independent to a resolution of the display). The same motivation of claim 1 applies here.
Regarding claim 4, Volpi in view of Jackson discloses The system of claim 2.
On the other hand, Jackson further discloses wherein the rendering applies the alpha channel value from the customizable characteristics to the onscreen display reference point (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”). The same motivation of claim 1 applies here.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi et al. (US 20180151150 A) in view of Jackson (US 20090141045), and further in view of Rothman et al. (US 20040111597).
Regarding claim 5, Volpi in view of Jackson discloses The system of claim 1.
On the other hand, Volpi in view of Jackson fails to explicitly disclose but Rothman discloses wherein the controller receives the set of customizable characteristics in a cryptographically signed binary image file (Rothman, “[0019] In one embodiment, the platform specific group of hardware settings may be stored as a compressed and/or cryptographically signed binary image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rothman into the combination of Jackson and Volpi, to include all limitations of claim 5. That is, applying the cryptographically signed binary image of Rothman to the customizable characteristics of Volpi in view of Jackson. The motivation/ suggestion would have been The firmware may be signed in order to protect it against tampering (i.e., the Chernobyl virus). This, typically, entails a large amount of support, validation, and accounting management (Rothman, [0008]).
Regarding claim 6, Volpi in view of Jackson discloses A method comprising: extracting the set of customizable characteristics; composing the onscreen display reference point based on the set of customizable characteristics; storing the onscreen display reference point in non-volatile memory, wherein the non- volatile memory is integrated into a display with the controller; and rendering the onscreen display reference point on a display, wherein the rendering is independent of a video stream, wherein the onscreen display reference point does not exist in a frame buffer of a rendering system that rendered the video stream, and wherein the controller renders the onscreen display reference point as an overlay to the video stream, as set forth above in claim 1. 
On the other hand, Volpi in view of Jackson fails to explicitly disclose but Rothman receiving, by a controller, a cryptographically signed binary image file comprising a set of customizable characteristics; decrypting the cryptographically signed binary image file; extracting the set of customizable characteristics (Rothman, “[0019] In one embodiment, the platform specific group of hardware settings may be stored as a compressed and/or cryptographically signed binary image. [0021] It is contemplated that the group of hardware settings may be viewable and, in some embodiments, editable, via a runtime application, such as, for example a web browser. [0025] Block 180 illustrates that, once a proper group of hardware settings is selected, the various hardware components of the hardware system may be initialized. It is contemplated that these settings may be written directly to the hardware devices, to a hardware configuration data file or section of memory within the hardware device, to a central database, or to a variety of other locales. It is also contemplated that the new settings may take effect immediately, during a portion of the pre-boot phase, or during the next reset of the system”. Therefore, S180 indicates the cryptographically signed binary image file is decrypted to initialize the hardware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rothman into the combination of Volpi in view of Jackson, to include all limitations of claim 6. That is, applying the cryptographically signed binary image of Rothman to the customizable characteristics of Volpi in view of Jackson. The motivation/ suggestion would have been The firmware may be signed in order to protect it against tampering (i.e., the Chernobyl virus). This, typically, entails a large amount of support, validation, and accounting management (Rothman, [0008]).
Regarding claim 7, Volpi in view of Jackson and Rothman discloses The method of claim 6.
On the other hand, Jackson further discloses wherein the customizable characteristics comprise a color, a configuration setting, and an alpha channel value (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”). The same motivation of claim 1 applies here.
Regarding claim 8, Volpi in view of Jackson and Rothman discloses The method of claim 7.
On the other hand, Jackson further discloses wherein the configuration setting is independent of a resolution of the display (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”. Therefore, the configuration setting (e.g., brightness) is independent to a resolution of the display). The same motivation of claim 1 applies here.
Regarding claim 9, Volpi in view of Jackson and Rothman discloses The method of claim 7. 
On the other hand, Jackson further discloses wherein the rendering applies the alpha channel value from the customizable characteristics to the onscreen display reference point (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”). The same motivation of claim 1 applies here.
Claim(s) 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi et al. (US 20180151150 A) in view of Jackson (US 20090141045), and further in view of Chang et al. (US 20190066572).
Regarding claim 11, Volpi in view of Jackson discloses limitations of claim 11, except that receiving a locational adjustment of the onscreen reference point, wherein the locational adjustment comprises a cartesian coordinate pair offset.
 On the other hand, Volpi in view of Jackson fails to explicitly disclose but Chang receiving a locational adjustment of the onscreen reference point, wherein the locational adjustment comprises a cartesian coordinate pair offset (Chang, “[0055] determining a magnitude and a direction of an offset needed for moving the original pixel to the target pixel. Preferably, the offset includes a horizontal coordinate offset and a vertical coordinate offset. [0087] The computing element 50 is further configured to offset the coordinate information of the original pixel according to the offset to obtain coordinate information of the target pixel, and the controlling element 60 is further configured to control a position of an LED pixel point on the LED display screen panel according to the coordinate information of the target pixel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang into the combination of Volpi in view of Jackson, to include all limitations of claim 11. That is, adding the offset the coordinate information of the original pixel of Chang to the reference point of Volpi in view of Jackson. The motivation/ suggestion would have been to display an image on the LED display screen panel according to the position of the LED pixel point and the color information of the target pixel (Chang, [0055]).
Regarding claim 12, Volpi in view of Jackson and Chang discloses The display device of claim 11.
On the other hand, Jackson further discloses wherein the customizable characteristics comprise a color, a configuration setting, and an alpha channel value (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”). The same motivation of claim 1 applies here.
Regarding claim 14, Volpi in view of Jackson and Chang discloses The display device of claim 12.
On the other hand, Jackson further discloses wherein the rendering applies the alpha channel value from the customizable characteristics to the onscreen display reference point (Jackson, “[0027] The color, brightness, saturation, alpha channel values, or other characteristics encoded in the display data 110 located at the memory location 128 of video buffer memory 116 corresponding to initial pixel 126 are retrieved and rendered by display circuitry 118 on display device 114”). The same motivation of claim 1 applies here.
Claim(s) 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi et al. (US 20180151150 A) in view of Jackson (US 20090141045) and Rothman et al. (US 20040111597), and further in view of Chang et al. (US 20190066572).
Regarding claim 10, Volpi in view of Jackson and Rothman discloses The method of claim 6.
On the other hand, Volpi in view of Jackson and Rothman fails to explicitly disclose but Chang receiving a locational adjustment of the onscreen reference point, wherein the locational adjustment comprises a cartesian coordinate pair offset (Chang, “[0055] determining a magnitude and a direction of an offset needed for moving the original pixel to the target pixel. Preferably, the offset includes a horizontal coordinate offset and a vertical coordinate offset. [0087] The computing element 50 is further configured to offset the coordinate information of the original pixel according to the offset to obtain coordinate information of the target pixel, and the controlling element 60 is further configured to control a position of an LED pixel point on the LED display screen panel according to the coordinate information of the target pixel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang into the combination of Volpi in view of Jackson, Rothman, to include all limitations of claim 10. That is, adding the offset the coordinate information of the original pixel of Chang to the reference point of Rothman, Volpi and Jackson. The motivation/ suggestion would have been to display an image on the LED display screen panel according to the position of the LED pixel point and the color information of the target pixel (Chang, [0055]).
Regarding claim 15, Volpi in view of Jackson and Chang discloses The display device of claim 11.
On the other hand, Volpi in view of Jackson and Chang fails to explicitly disclose but Rothman receiving the set of customizable characteristics in a cryptographically signed binary image file; and decrypting the set of customizable characteristics (Rothman, “[0019] In one embodiment, the platform specific group of hardware settings may be stored as a compressed and/or cryptographically signed binary image. [0021] It is contemplated that the group of hardware settings may be viewable and, in some embodiments, editable, via a runtime application, such as, for example a web browser. [0025] Block 180 illustrates that, once a proper group of hardware settings is selected, the various hardware components of the hardware system may be initialized. It is contemplated that these settings may be written directly to the hardware devices, to a hardware configuration data file or section of memory within the hardware device, to a central database, or to a variety of other locales. It is also contemplated that the new settings may take effect immediately, during a portion of the pre-boot phase, or during the next reset of the system”. Therefore, S180 indicates the cryptographically signed binary image file is decrypted to initialize the hardware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rothman into the combination of Volpi in view of Jackson, Chang, to include all limitations of claim 15. That is, applying the cryptographically signed binary image of Rothman to the customizable characteristics of Volpi in view of Jackson, Chang. The motivation/ suggestion would have been The firmware may be signed in order to protect it against tampering (i.e., the Chernobyl virus). This, typically, entails a large amount of support, validation, and accounting management (Rothman, [0008]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi et al. (US 20180151150 A) in view of Jackson (US 20090141045) and Chang et al. (US 20190066572), and further in view of Ahmed et al. (US 7705864 B2).
Regarding claim 13, Volpi in view of Jackson and Chang discloses The display device of claim 12.
On the other hand, Volpi in view of Jackson and Chang fails to explicitly disclose but Ahmed discloses wherein a scaling factor corresponds to a resolution of the display (Ahmed, claim 1, “determining a resolution of said at least one zoom display device and adjusting a scaling factor of said portion defined by said user input to correspond to said resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmed into the combination of Volpi in view of Jackson, Chang, to include all limitations of claim 13. That is, adding the scaling factor corresponding to the resolution of Ahmed to the customizable characteristics of Volpi and Jackson, Chang. The motivation/ suggestion would have been providing a user selectable hardware zoom in a video display system (Ahmed, col.1, lines 15-16).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            12/14/2022